DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maurice Klee on 5/6/2021
The application has been amended as follows: 
In claims:
Replace Claim 18 as below:
	Claim 18 (currently amended):   A method of preparing or augmenting a library of pseudo-images for use in image recognition by comparison of a pseudo-image for an image to be recognized with the library, comprising: 
       (a)       providing a set of known images to a computer system;
       (b)       using the computer system to perform sparse, non-negative transformations of the known images into pseudo-images using a predetermined transformation matrix; and
       (c)       using the computer system to store at least some of the pseudo-images in a non-transitory computer readable medium as at least part of a pseudo-image library,
       wherein the predetermined transformation matrix is a matrix obtained by a method comprising using a computer system to perform a sparse, non-negative factorization of a matrix of training images. 
Claim 22 as below:
Claim 22 (currently amended):   A non-transitory computer readable medium comprising a library of pseudo-images of known images for use in image recognition by comparison of a pseudo-image for an image to be recognized with the library, wherein: 
       (i)        the pseudo-images of known images are obtained by a method comprising performing sparse, non-negative transformations of the known images into pseudo-images using a predetermined transformation matrix, and
       (ii)       the predetermined transformation matrix is a matrix obtained by a method comprising using a computer system to perform a sparse, non-negative factorization of a matrix of training images.

	Replace Claim 23 as below:
	Claim 23 (currently amended): A non-transitory computer readable medium with instructions stored therein executed by a computer processor to perform the steps of
 (a) transforming an image into a pseudo-image; 
(b) comparing the pseudo-image with a library of pseudo-images of known images; and 
(c) outputting the results of the comparison of the pseudo-image with the library of pseudo-images of known images; wherein:
 (i) the transformation of step (a) is a sparse, non-negative transformation using a predetermined transformation matrix; and
 ii) the predetermined transformation matrix is a matrix obtained by a method comprising using a computer system to perform a sparse, non-negative factorization of a matrix of training images.

	Replace Claims 25-28 as below:
	Claim 25: A system comprising: 

at least one computer memory; at least one computer storage device; 
a computer interface that receives an image and stores the image in the at least one computer memory; and 
a computer program executed by the computer processor to generate a pseudo-image for the received image and store the pseudo-image in the at least one computer storage device; 
wherein: (i) the computer program generates the pseudo-image by a method comprising performing a sparse, non-negative transformation of the image using a predetermined transformation matrix; and
 (ii) the predetermined transformation matrix is a matrix obtained by a method comprising using a computer system to perform a sparse, non-negative factorization of a matrix of training images.

Claim 26 (original): The system of Claim 25 wherein the computer program compares the pseudo-image with a library of pseudo-images and outputting a result of the comparison.

Claim 27 (original): The system of Claim 25 or 26 wherein the computer program includes the pseudo-image in a library of pseudo-images.

Claim 28 (original): The system of Claim 25 further comprising an image capture device provides an image to the computer interface.
	
Allowable Subject Matter
Claims 1-3, 5-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/11/2021